Citation Nr: 1136546	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania, which denied entitlement to service connection for schizophrenia, depression, panic disorder, and PTSD.  Thereafter, the Providence, Rhode Island, RO assumed jurisdiction.

In December 2009, the Board recharacterized the matter as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to the adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

Service treatment records demonstrate a diagnosis of alcohol dependence in August 1989.  Upon discharge examination, dated in April 1990, the Veteran endorsed experiencing frequent trouble sleeping and depression or excessive worry.  Clinical evaluation was normal; however, anxiety was listed in the summary of defects and diagnoses. 

In June 2007, the Veteran's mother submitted that he was a changed man following his period of service and that his symptoms have continuously worsened since then.  Post-service, the Veteran has reported experiencing long-term depression, dating back to when he was a teenager, and he has been diagnosed as having multiple psychiatric disorders, to include PTSD related to childhood abuse.

The Veteran was afforded a VA examination dated in April 2011, wherein he was diagnosed as having polysubstance abuse and alcohol dependence, both in sustained remission, as well as a paranoid personality disorder with strong borderline traits.  The VA examiner opined that the Veteran did not have PTSD and indicated that he had not reported any stressors, including childhood trauma.  

Unfortunately, the April 2011 is inadequate for rating purposes.  While the examiner addressed the Veteran's PTSD claim, there was no discussion of the etiology of any other psychiatric disorders shown in the post-service medical evidence, nor is there any acknowledgement of the Veteran's allegation of continuous depressive symptomatology dating back to his 20s.  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination.  Moreover, in light of the normal findings on the Veteran's 1983 entrance examination, the Veteran is presumed to have been in sound condition on entry. 38 U.S.C.A. § 1111.  Furthermore, the record lacks clear and unmistakable evidence to rebut that presumption.  Accordingly, the appropriate inquiry is whether a psychiatric disorder was incurred in, rather than aggravated by, active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for any psychiatric disorder.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any outstanding identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder.  The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, and should state in the examination report that such review was performed.

The purpose of the examination is to determine the nature and etiology of the Veteran's current psychiatric disorder(s), to include whether PTSD is present, and, if so, whether it is related to any in-service stressor(s). (The RO must specify for the examiner the stressor or stressors that it has determined are established by the record.) An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The examiner, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and medical probabilities that each psychiatric disorder found is related to the Veteran's military service.  The examiner should also reconcile all psychiatric diagnoses documented in the Veteran's records and provide a current psychiatric diagnosis(es).

Based on a review of the evidence, evaluation of the Veteran and applying sound medical principles, the examiner must establish whether the Veteran carries a diagnosis of PTSD.  If so, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to any claimed stressors.

For any psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not due to active service.  Particularly, with regard to the presence of any psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran exhibited a psychosis within a year of his discharge from service.  

Specifically, the examiner must address the questions of:
a. Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service or to some other cause or causes (it is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated);

b. Whether any current psychiatric pathology is related to symptoms or signs he may have had in service (August 1989); and

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


